UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY JACKSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cr-00560-CMC-2; 3:15-cv-00778-CMC)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Jackson, Jr., Appellant Pro Se.   Stanley D. Ragsdale,
Julius Ness Richardson, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Jerry Jackson, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment    of      the    constitutional         claims    is

debatable      or     wrong.     Slack    v.      McDaniel,      529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

        We have independently reviewed the record and conclude that

Jackson has not made the requisite showing.                            Accordingly, we

deny Jackson’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions   are      adequately      presented       in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3